Order reversed, with ten dollars costs and disbursements, and motion granted, without costs, as to the first six specifications and as to the first *811ten words of the seventh specification named in plaintiff’s reply affidavit. All concur, except Taylor, J., who dissents and votes for affirmance on the ground that the information sought is not necessary. (Civ. Prac. Act, § 288.) (The order denies examination of defendant before trial in an action for damages for personal injuries sustained by plaintiff contracting silicosis.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.